

PROMISSORY NOTE


US$50,000.00
October 1, 2010



FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation a Nevada
Corporation, (the “Maker”), promises to pay to, an individual, Harry R. Jacobson
(the “Payee”), at such place as the Payee may later designate in writing, in
lawful money of the United States, the principal sum of Fifty thousand United
States dollars ($50,000.00) in accordance with this promissory note (the “Note”)
under the terms set forth herein.
 
1.  Cash Fee
 
The outstanding principal balance due under this Note shall bear a flat fee of
$5,000 paid on or prior to October 31, 2010.
 
2.  Repayment & Extension
 
The Maker shall have the right to prepay at any time and from time to time, in
advance of maturity, without premium or penalty, all or part of the principal
amount of this Note.  Each payment shall be applied to the principal balance
due. The maturity date of the Note may be extended by the Maker, at its sole
option, for only a one time 90 day extended period or until January 31, 2011.
 
If the Note is extended by the Maker, the Payee will receive the fee payment of
$5,000.00 plus an additional fee payment of $5,000.00 paid at the time of the
extension notification of  October 31, 2010. Principal will be only due at the
90 day extension period.
 
3. Additional Fee
 
Innolog Holdings Corporation shall issue to Payee 50,000 Warrants with an
exercise price of $  0.50 per share with an expiration date of 5 years.  If the
Note is extended as stated above for a one time 90 day period, Payee will
receive an additional 25,000 Warrants of Innolog Holdings Corporation.
 
4.  Events of Default
 
The following shall constitute Events of Default hereunder:
 
(a)           If Maker defaults in the payment of any amount due on this Note
when due and payable hereunder and such default shall continue for a period of
five (5) days; and
 
(b)           If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
5.  Remedies & Guarantor
 
(a)           Upon the happening of an Event of Default, Payee may, in Payee's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
(b)           If an Event of Default shall occur, the Maker shall pay the Payee,
on demand by the Payee, all reasonable costs and expenses incurred by the Payee
in connection with the collection and enforcement of this Note, including
reasonable attorneys' fees and including additional interest calculated at a 15%
per annum interest rate.
 
(c)           If the Payee has not received funds at the time of the Note due or
after the extended period, then Payee will have the right to exercise collection
from Innovative Logistics Techniques, Inc. (ILT) and ILT will be responsible for
all fees and charges due with the collection of this debt.
 
6.  Miscellaneous
 
(a)           This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.
 
(b)           This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns.  Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent.
 
(c)           Any failure by Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.
 
(d)           None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed as of the day and
year first above written.


Innolog Holdings Corporation
 
Innovative Logistics Techniques, Inc.
           
By:
         
William P. Danielczyk, Chairman
 
William P. Danielczyk, Chairman
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
 